Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 6/3/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 6/3/2021.  In particular, claim 1 has been amended to limit the ratio of ABS to polystyrene to 1:9 to 2:8.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, and 6-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rousseaux (US 2018/0273703) in view of Derwent 1976-93549X (Derwent abstract of JP 76-041661 B).
With respect to claims 1, 4, 11, and 15, Rousseaux discloses an extruded or injection molded composite having enhanced electrical properties (i.e., also antistatic) comprising a first polymer, a second polymer, and 0.01-4 wt % of carbon particles such as carbon nanotubes (abstract).  In one embodiment, one polymer is polystyrene and the other is acrylonitrile-butadiene-styrene or styrene-acrylonitrile (paragraph 0098).  The article is used in electronics packaging to improve electrostatically dissipative properties (paragraph 0002).
Rousseaux fails to disclose a relative amount of polystyrene to acrylonitrile-butadiene-styrene.

Given that Rousseaux discloses blends of polystyrene and acrylonitrile-butadiene styrene and further given that Derwent 1976-93549X discloses that a blend of polystyrene and acrylonitrile-butadiene styrene in a ratio range of 80-97:3-20 provides for high impact strength and excellent oil resistance, it would have been obvious to one of ordinary skill in the art utilize blends that meet the claimed range.
With respect to claims 2 and 6, Rousseaux discloses that the nanotubes are single-walled nanotubes preferably having diameter of 2-10 nm and length of 1 μm to 25 mm (paragraph 0161) or multi-walled nanotubes having diameter of 9-20 nm and length of 100 nm to 10 μm (paragraph 0162). 
With respect to claim 7, Rousseaux discloses that polystyrenes include mixtures of polystyrene (paragraph 0102).  The additional polystyrene reads on claimed copolymer resin obtained by polymerizing aromatic alkenyl compound.  Also, Rousseaux discloses that amorphous polymers includes polystyrene, acrylonitrile-butadiene styrene, polycarbonate, polybutylene terephthalate, inter alia, and combinations thereof (paragraph 0022).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize mixtures of polystyrene, acrylonitrile-butadiene styrene, and another amorphous polymer like claimed.
With respect to claim 8, Rousseaux discloses additives such as stearate lubricants (paragraph 0026).
With respect to claim 9, Rousseaux discloses that carbon nanotubes are present in an amount of 0.01-4 wt % and provides for electrical properties (paragraph 0016) and therefore meets claimed threshold.
With respect to claim 10, Rousseaux discloses that carbon black us used to dissipate static electrical charge (paragraph 0003) but that carbon nanotubes are also effective in relatively lower In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a mixture of carbon nanotubes and carbon black, wherein carbon black has a higher percolation threshold that is relatively different from carbon nanotubes like claimed.	
With respect to claim 12, the article is used in electronics packaging to improve electrostatically dissipative properties (paragraph 0002).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize the packaging to include those claimed.
With respect to claims 13 and 14, properties of impact strength and abrasion resistance are dependent on the nature of the composition used.  Because polystyrene is abrasion resistant and ABS provides impact strength, it would have been obvious to one of ordinary skill in the art to expect the claimed impact strength and abrasion resistance properties. 

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rousseaux (US 2018/0273703) in view of Derwent 1976-93549X (Derwent abstract of JP 76-041661 B) and further in view of Lee (US 8,236,269).
The discussion with respect to Rousseaux and Derwent 1976-93549X in paragraph 5 above is incorporated here by reference.
Rousseaux discloses carbon nanotubes, however, it fails to disclose that the carbon nanotubes are in the form of rigid random coils.
Lee discloses that carbon nanotubes having a rigid random coil shape mitigate problems related to anisotropy when added to polymer (col. 2, lines 34-46; col. 9, lines 41-42).  They are suitable for addition to polymers such as polystyrene and ABS (col. 10, lines 27-37).
.
	 
Response to Arguments
Applicant's arguments filed 6/3/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that Rousseaux does not disclose mixing carbon nanotubes directly with both the first and second resins.  In response, the instant claims are open to multiple mixing steps due to open transitional language “comprising,” including the multi-step masterbatch taught by Rousseaux.  In other words, the step of mixing the second polymer with the masterbatch comprising first polymer and nanotubes reads on claimed mixing step.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1768                                                                                                                                                                                                        



vn